DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi (JP 2010-078772 A, cited by applicant, Copy with English machine translation attached).
With regard to claim 1:  Onishi discloses an imaging device A which comprises: a first case 1; a second case 2 joined to the first case (at close contact portion Y with configuration shown in Figure 5A, see ¶0041); a substrate on which an electronic component is mounted (substrate 4which carries image sensor 3) and which is accommodated in an internal space defined by the first case and the second case (see cross section of Figure 2 and description of ¶0033-0034 describing assembly of the imaging device to place the substrate within the space between the first and second cases); a lens barrel (combination of lens holding member 53 and lens holder 50) holding a lens (combination of lens assembly 51 and outer lens 52) and which is supported by the first case or the second case (see ¶0027-0029 or ¶0033-0034 disclosing that the lens holding member is “hooked” onto the first case, also note that attachment of the second case fixes the lens holding member in place, supporting the lens barrel by providing force that prevents rearward movement); a waterproof seal 7 held in a waterproof-seal holding space (see detail of region Y in Fig. 5a, space is defined by the surfaces of cases 1 and 2).  As can be seen in the below annotated version of the detail area of Y of Fig. 5a Onishi discloses in the figures a configuration wherein the first case has a first surface f substantially perpendicular to the optical axis of the lens (the optical axis of the lens being vertical in Figure 5a as 5a shows the detail when the device is in the position as in Figure 2 with light passing through the center of lenses 52 and 51 to allow light to be incident on the image sensor), a second surface g which is substantially parallel to the optical axis and an inner surface h which meets the first surface (at point i) and which extends in a direction of the optical axis, the first and second surface forming the waterproof seal holding space (in which 7 is positioned) and j which is substantially perpendicular to the optical axis and a fourth surface k which is substantially parallel to the optical axis, with the third surface and the fourth surface forming the waterproof-seal holding space.

    PNG
    media_image1.png
    602
    606
    media_image1.png
    Greyscale

With regard to claim 3: In Onishi as applied the first case is located frontward from the second case in the optical axis direction and the lens barrel is supported by the first case (via the “hooking” noted earlier).
With regard to claim 5: The substrate of Onishi receives an image sensor (see ¶0017).

With regard to claim 2: Onishi discloses an imaging device A which comprises: a first case 1; a second case 2 joined to the first case (at close contact portion Y with configuration shown in Figure 5A, see ¶0041); a substrate on which an electronic component is mounted (substrate 4which carries image sensor 3) and which is accommodated in an internal space defined by the first case and the second case (see cross section of Figure 2 and description of ¶0033-0034 describing assembly of the imaging device to place the substrate within the space between the first and second cases); a lens barrel (combination of lens holding member 53 and lens holder 50) holding a lens (combination of lens assembly 51 and outer lens 52) and which is supported by the first case or the second case (see ¶0027-0029 and ¶0033-0034 disclosing that the lens holding member is “hooked” onto the first case, also note that attachment of the second case fixes the lens holding member in place, supporting the lens barrel by providing force that prevents rearward movement); a waterproof seal 7 held in a waterproof-seal holding space (see detail of region Y in Fig. 5a, space is defined by the surfaces of cases 1 and 2).  As can be seen in the annotated version of the detail area of Y of Fig. 5a (see rejection of claim 1, above) Onishi discloses in the figures a configuration wherein the first case has a first surface f with a portion h which extends in a direction of the optical axis, the first surface forming part of the waterproof seal holding space (in which 7 is positioned) and the inner surface facing an edge of the substrate (as can be seen in the overall view of Figure 2, the inside surface of the first case faces the edge of the substrate when assembled).  Still referring to the annotated Fig 5a, Onishi discloses that the second case has a third surface j which is substantially perpendicular to the optical which also forms part of the waterproof-seal holding space.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi in view of Jeon et al (US Patent 8,482,665 B2).
With regard to claims 1 and 4: Onishi discloses an imaging device A which comprises: a first case 2; a second case 1 joined to the first case (at close contact portion Y with configuration shown in Figure 2), with the first case being located rearward from the second case in the optical axis direction of the camera (the optical axis of the camera in Figure 2 is directly upward); a substrate on which an electronic component is mounted (substrate 4 which carries image sensor 3) and which is accommodated in an internal space defined by the first case and the second case (see cross section of Figure 2 and description of ¶0033-0034 describing assembly of the imaging device to place the substrate within the space between the first and second cases); a lens barrel (combination of lens holding member 53 and lens holder 50) holding a lens (combination of lens assembly 51 and outer lens 52) and which is supported by the first case or the second case (see ¶0027-0029 or ¶0033-0034 disclosing that the lens holding member is “hooked” onto the second case 1, also note that attachment of the first case 2 fixes the lens holding member in place, supporting the lens barrel by providing force that prevents rearward movement); a waterproof seal 7 held in a waterproof-seal holding space (see detail of region Y in Fig. 2, space is defined by the surfaces of cases 1 and 2).  As can be seen in the below annotated 2 has a first surface n substantially perpendicular to the optical axis of the lens (the optical axis of the lens being vertical in Figure 2 with light passing through the center of lenses 52 and 51 to allow light to be incident on the image sensor), a second surface m which is substantially parallel to the optical axis and an inner surface o which meets the first surface (at point p) and which extends in a direction of the optical axis, the first and second surface forming the waterproof seal holding space (in which 7 is positioned).  Still referring to the annotated Fig 2, Onishi discloses that the second case 1 has a third surface q which is substantially perpendicular to the optical axis and a fourth surface r which is substantially parallel to the optical axis, with the third surface and the fourth surface forming the waterproof-seal holding space.

    PNG
    media_image2.png
    588
    501
    media_image2.png
    Greyscale

Onishi differs from the claimed configuration in that the first case does not face an edge of the substrate as claimed in claim 1, the singular substrate 4 instead being positioned such that the only edge of the substrate faces an inner surface of the second case.
Jeon teaches that it is useful to arrange the electronics within a imaging device housing as shown in Figure 1, with each of the frontward case and the rearward case enclosing and fixing portions of the substrate 130 (and with the interior surface of each 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the imaging device of Onishi to have the substrate arrangement of Jeon (with substrates located in both the front and rear cases) in order to improve the ability of the imaging device to withstand shock and vibration.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oshida in view of Bolken et al (US Patent 6,995,462 B2).
With regard to claim 6: The imaging device of Onishi does not go into detail regarding the structure of the image sensor beyond the structure shown in cross section in Figure 2 and the teaching in ¶0020 that the image sensor is a CCD or CMOS image sensor.  While the structure drawn in Figure 2 appears to show that the image sensor is packaged in some form of carrier package (solder bumps appear visible between the element labeled as the sensor 3 and the underlying circuit board 4) which is accommodated in the internal space of the case, Onishi does not necessarily disclose the inclusion of an image sensor substrate on which an image sensor is mounted.
Bolken teaches it is common to mount an image sensor chip to a substrate to form a package which provides electrical interconnection while protecting from the surrounding environment (see column 1 lines 18-28).  Bolken teaches a sensor package which accomplishes these goals while also being relatively inexpensive to manufacture and which minimizes the potential for contamination of the sensor chip (see coulumn 10 lines 41-47), the package being formed by mounting the image sensor chip 4 onto a 30, see Figure 11 showing diced packages ready for attachment to other devices) which forms the outer surface of the package.
A person having ordinary skill in the art at the time of filing would have found it obvious to use an image sensor package of the type taught by Bolken (with the image sensor chip mounted onto an image sensor substrate) as the “image sensor” 3 of Onishi in order to protect the image sensor chip, provide for electrical interconnection between the chip and the substrate 4 of the imaging device, and minimize the potential for contamination of the image sensing chip during assembly.
With regard to claim 7: Since the inner surface h of Onishi faces the edge of the image sensor as drawn in Figure 2, in the combination as applied to claim 6 above the inner surface faces the edge of the image sensor substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hsu (US Patent 8,420,937 B2) and Hattori (US Patent 6,296,336 B1) disclose stepped sealing structures for electronic device housings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/Examiner, Art Unit 2852